DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  DISPLAY WITH DAM SURROUNDING OPENING


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 recites “a first layer in the peripheral area, wherein the first layer is spaced apart from the plurality of dams adjacent thereto, and the first layer exposes an upper surface of at least one of the plurality of dams.” All of the applicant’s disclosure, in both the figures and the written specification (with the exception of a quotation of the language of claim 13 without explanation in the Summary), the first layer is formed directly on the dams. See first layers L1-L5, directly on dams D1-D5 in FIGS. 5C, 9-11, and 13-15. It does not appear that there is any disclosure of this feature, and it is not clear how such a feature would fit into the applicant’s disclosure – what would it mean for the first layers to be spaced apart from the dams? It is not clear to the examiner how this could even be consistent with the present disclosed invention. Particularly as claim 14, which depends from claim 13, recites that “the first layer covers side surfaces of the plurality of dams”, it is not clear how the first layer can be spaced apart from the dams, and cover the side surfaces of the dams.
The remaining claims are rejected based on their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the first layer is spaced apart from an upper surface of the dam”. The ordinary definition of “spaced apart” would be that there would be some intervening space between the two structures in question. However, in every embodiment the applicant discloses, there is no space between the ends of the upper surface of the dam, and the first layer. See e.g. present FIG. 9:

    PNG
    media_image1.png
    350
    474
    media_image1.png
    Greyscale

Thus, in interpreting the claim scope in light of the specification, it is not clear what “spaced apart from means”. For present purposes the examiner will interpret it to mean “not on an upper surface of the dam”.
Claim 11 recites that “ends of the substrate, the inorganic insulation layer, the first encapsulation inorganic layer, and the second encapsulation inorganic layer define an inner surface of the opening area.” “The first encapsulation inorganic layer” and “the second encapsulation inorganic layer” lack antecedent basis
Claim 13 recites “a first layer in the peripheral area, wherein the first layer is spaced apart from the plurality of dams adjacent thereto, and the first layer exposes an upper surface of at least one of the plurality of dams.” All of the applicant’s disclosure, in both the figures and the written specification (with the exception of a quotation of the language of claim 13 without explanation in the Summary), the first layer is formed directly on the dams. See first layers L1-L5, directly on dams D1-D5 in FIGS. 5C, 9-11, and 13-15. It does not appear that there is any disclosure of this feature, and it is not clear how such a feature would fit into the applicant’s disclosure – what would it mean for the first layers to be spaced apart from the dams? It is not clear to the examiner how this could even be consistent with the present disclosed invention. Particularly as claim 14, which depends from claim 13, recites that “the first layer covers side surfaces of the plurality of dams”, it is not clear how the first layer can be spaced apart from the dams, and cover the side surfaces of the dams. As the claims are to be read in light of the specification, it would be completely unclear to those in the art what would be meant by this claim language, reading it in light of the specification.
The remaining claims are rejected based on their dependencies.
Claims 13-20 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2021/0193958.
Claim 1: Wang discloses
a substrate (10) including an opening area (100), a peripheral area (the area containing 50) surrounding the opening area, and a display area (200) surrounding the peripheral area (FIG. 1); 
a transistor (20, FIG. 14) overlapping the display area on the substrate; 
an insulation layer (30) on the transistor; 
a first electrode (41) on the insulation layer; 
a pixel definition layer (43) on the first electrode; 
an intermediate layer (422) and a second electrode that overlap the first electrode and include a functional layer ([0077]); 
a dam (51) overlapping the peripheral area; 
and a first layer (71) overlapping the peripheral area and spaced apart from the intermediate layer, wherein the first layer is spaced apart from an upper surface of the dam and covers a side surface of the dam (FIG. 14).
Wang does not explicitly disclose a second electrode that overlaps the first electrode. However, this was ubiquitous in the art, and necessary for the operation of the device. See e.g. Kim, second electrode (common electrode CE) over the first electrode (AE) and intermediate layer (EL). It would have been exceedingly obvious to have had such a layer, as all or essentially all of such devices have such a layer, and almost certainly Wang understood such a layer to be present.
Claim 10: ends of the substrate, the inorganic insulation layer, the first encapsulation inorganic layer (61), and the second encapsulation inorganic layer (62) define an inner surface of the opening area (FIG. 14).
Claim 11: the functional layer includes at least one of a hole injection layer, a hole transporting layer, an electron transporting layer, or an electron injection layer ([0077]).

Claim 12: the first layer includes a same material as at least one of the hole injection layer, the hole transporting layer, the electron transporting layer, or the electron injection layer:

    PNG
    media_image2.png
    279
    666
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897